Citation Nr: 1518414	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty August 1993 to December 1993 and served on active duty from March 2003 to December 2003, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has a heart disability that was first manifested during his second period of active service, or in the alternative, pre-existed service and was aggravated during such period of active service.  

A July 1993 Report of Medical Examination for enlistment revealed a normal heart.  The report includes a notation that the Veteran's heart beats were normal.  A June 1999 periodic Report of Medical Examination, conducted during the Veteran's National Guard service, revealed a normal heart and EKG results indicated "normal variant."  There was also a notation of "pain on pressure on chest [that was] no longer active."  A March 28, 2003 pre-deployment health assessment was negative for referral of any cardiac related problems.  A September 2003 Medical Board Evaluation form shows that the Veteran was diagnosed with chronic ischemic heart disease.  In September 2003, the Veteran was placed on physical profile status post coronary artery angioplasty.  In October 2003, the Veteran was again placed on physical profile due to chest pain and coronary artery disease.  A December 2003 Report of Medical Assessment reflects that the Veteran had a reaction to the smallpox vaccination.  A December 2003 Statement of Medical Examination and Duty Status shows that the Veteran was admitted to the hospital in April 2003 with complaints of chest pain and difficulty breathing while training at Fort Dix in New Jersey.  It was documented that the Veteran developed angina while performing field training exercises at Fort Dix and that he received a smallpox vaccination earlier that same day.  He was subsequently diagnosed with coronary artery disease and underwent a percutaneous transluminal coronary angioplasty (PTCA).  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported being diagnosed with coronary artery disease that existed since 1993.  He also reported having a history of rheumatic heart disease since 1999.  He was diagnosed with coronary artery disease.  The examiner was asked to opine whether the Veteran's coronary artery disease was as likely as not permanently aggravated by the smallpox vaccine he received during his time on active duty.  The examiner stated that there was no evidence in the medical record or literature that the smallpox vaccine would affect coronary artery disease above the rates expected in people not receiving the vaccine.  The examiner opined that his coronary artery disease was not aggravated by the smallpox vaccine as the medical records available did not reflect a known prior history of heart disease.  He continued to state that while such may have been a reasonable factor (along with others including his smoking history) to consider for exemption from the vaccine due to a small increase risk of pericarditis (which the Veteran did not have), the literature did not reflect an overall increased risk for heart attack or coronary artery disease in persons receiving the vaccine.  The examiner additionally opined that the findings were the result of the natural progression of the Veteran's pre-existing coronary artery disease.

Although the October 2009 VA examiner provided a detailed opinion, the Board finds that such opinion is not helpful in determining whether a current heart disability is causally related to active duty or, in the alternative, clearly and unmistakably pre-existed a period of active duty and was clearly and unmistakably not aggravated by active duty.  Specifically, the Board points out that the June 1999 periodic Report of Medical Examination revealed a normal heart and EKG results were also normal.  In addition, the Veteran's March 2003 pre-deployment health assessment for his second period of active duty did not demonstrate any notations concerning a heart disability.  As such, the Board finds that the October 2009 VA examination report is particularly unclear as to whether the Veteran's current heart disability clearly and unmistakably pre-existed his second period of active duty and was clearly and unmistakably not aggravated by active duty.  Therefore, remand is warranted to obtain an additional examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Lastly, the Board observes that in its July 2013 statement of the case (SOC), the AOJ did not consider the private medical of Dr. M. K. in December 2013, as pointed out by the Veteran's representative in a May 2014 statement.  Additionally, the Veteran's representative stated that the Veteran did not waive initial consideration by the RO.  The December 2013 private medical opinion is additional and pertinent evidence as it contains findings directly relevant to the Veteran's claim for service connection for a heart disability.  Therefore, as the Veteran has not waived his right to have the RO initially consider the findings of the December 2013 private medical opinion, the claim must be remanded for AOJ consideration.  38 C.F.R. §§ 19.29, 19.31, 19.37 (2014). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current heart disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding an in-service injury and his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any heart disability is causally or etiologically related to active duty, to include any physical stress or sleep deprivation during training in March 2003 and/or receiving the smallpox vaccine in April 2003.  See March 2012 Notice of Disagreement.

If, an only if, the examiner is of the opinion that the Veteran's heart disability is not "at least as likely as not" related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any heart disability diagnosed pre-existed his period of active duty service.  If it is found that a heart disability pre-existed such period of active duty, the examiner should identify the evidence upon which this opinion is based.    The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing heart disability, if found, was not aggravated during his period of active duty, and the examiner should identify the evidence upon which this opinion is based. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must also reconcile any opinion given with the December 2013 opinion provided by the Veteran's private cardiologist, Dr. M. K.

A complete rationale should be provided for any opinion or conclusion expressed.

2. After completion of the above, the AOJ should readjudicate the issue on appeal based on the entirety of the evidence, to include the December 2013 private medical opinion of Dr. M. K.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




